UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LORIA ANN PATTERSON,                   
                Plaintiff-Appellant,
                 v.
THE AMERICAN KENNEL CLUB, a/k/a           No. 02-1773
American Kennel Club,
Incorporated,
              Defendant-Appellee.
                                       
LORIA ANN PATTERSON,                   
                Plaintiff-Appellant,
                 v.
THE AMERICAN KENNEL CLUB, a/k/a           No. 02-1774
American Kennel Club,
Incorporated,
              Defendant-Appellee.
                                       
LORIA ANN PATTERSON,                   
                Plaintiff-Appellant,
                 v.
THE AMERICAN KENNEL CLUB, a/k/a           No. 02-1922
American Kennel Club,
Incorporated,
              Defendant-Appellee.
                                       
2            PATTERSON v. THE AMERICAN KENNEL CLUB



LORIA ANN PATTERSON,                   
                Plaintiff-Appellant,
                 v.
THE AMERICAN KENNEL CLUB, a/k/a                   No. 02-2034
American Kennel Club,
Incorporated,
              Defendant-Appellee.
                                       
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge;
                William A. Webb, Magistrate Judge.
                         (CA-01-20-5-BR)

                  Submitted: November 22, 2002

                      Decided: December 17, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Nos. 02-1773, 02-1774, and 02-2034 affirmed, and No. 02-1922 dis-
missed by unpublished per curiam opinion.


                             COUNSEL

Loria Ann Patterson, Appellant Pro Se. Charles Matthew Keen, Sheri
Lea Roberson, OGLETREE, DEAKINS, NASH, SMOAK & STEW-
ART, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
              PATTERSON v. THE AMERICAN KENNEL CLUB                    3
                              OPINION

PER CURIAM:

   Loria Ann Patterson appeals the magistrate judge’s orders granting
Defendant’s motion to compel discovery (No. 02-1773), issuing a
pretrial scheduling order (No. 02-2034), and recommending that the
district court grant Defendant’s motion for sanctions under Fed. R.
Civ. P. 37, and dismiss Patterson’s Equal Pay Act claim (No. 02-
1922). Patterson also appeals the district court’s order extending the
discovery deadline (No. 02-1774). We have reviewed the record and
find no reversible error in the district court’s and magistrate judge’s
discovery decisions and pretrial order. Accordingly, we affirm the
orders in Appeal Nos. 02-1773, 02-1774, and 02-2034 for the reasons
stated by the district court and magistrate judge.* See Patterson v.
Am. Kennel Club, No. CA-01-20-5-BR (E.D.N.C. June 7, 2002; filed
June 10, 2002 & entered June 11, 2002; Aug. 27, 2002).

   With regard to Patterson’s appeal of the magistrate judge’s recom-
mendation (No. 02-1922), we dismiss the appeal for lack of jurisdic-
tion. This court may exercise jurisdiction only over final orders, 28
U.S.C. § 1291 (2000), and certain interlocutory and collateral orders.
28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541, 546-47 (1949). Absent both desig-
nation by the district court and consent of the parties, see 28 U.S.C.
§ 636(c) (2000), a magistrate judge’s recommendation is not a final
appealable decision under 28 U.S.C. § 1291. See Haney v. Addison,
175 F.3d 1217, 1219 (10th Cir. 1999). Because the magistrate judge
in this case did not exercise jurisdiction upon consent of the parties,
this court is without jurisdiction to consider Patterson’s appeal in No.
02-1922. We therefore dismiss that appeal.

  We grant Patterson’s motion to amend her informal brief and dis-
pense with oral argument because the facts and legal contentions are

   *Although Patterson’s notices of appeal were interlocutory when filed,
the district court’s entry of judgment prior to our consideration of the
appeals gives the court jurisdiction under the doctrine of cumulative
finality. See Equip. Fin. Group v. Traverse Computer Brokers, 973 F.2d
345, 347 (4th Cir. 1992).
4            PATTERSON v. THE AMERICAN KENNEL CLUB
adequately presented in the materials before the court and argument
would not aid the decisional process.

                           Nos. 02-1773/1774/2034 — AFFIRMED

                                      No. 02-1922 — DISMISSED